Citation Nr: 18100083
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-21 006
DATE:	 

ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression are remanded for additional development.
The Veteran served on active duty from August 1966 to August 1968, to include service in the Republic of Vietnam.  
While the Veterans substantive appeal was not timely received, the Department of Veterans Affairs (VA) Regional Office (RO) has continued to treat these issues as on appeal by putting the Veteran on the list for a hearing and then certifying the appeal to the Board of Veterans Appeals (Board).  As such, the Board finds that the timing of the substantive appeal has been waived and the appeal is properly within its jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).
The Veteran originally requested a hearing before the Board.  In December 2014, that request was withdrawn in writing.  38 C.F.R. 20.704(e) (2017).  
The Board has determined a remand is needed on the issue of service connection for an acquired psychiatric disorder.  A VA examiner determined in October 2011 that the Veteran did not have PTSD, but suffered from a depressive disorder.  He did not explain why the depressive disorder was not related to service.  Further, the Veteran submitted a report by a private psychologist, Dr. E.T., who has now diagnosed PTSD based upon the Veterans combat experiences, to include being present when the ammunition dump in Long Bien was blown up during the Tet Offensive in January 1968.  This stressor has not yet been verified.  Of note, a VA examiner must determine if the Veterans fear of hostile military activity is sufficient to cause PTSD for service connection to be warranted absent a confirmed stressor.  38 C.F.R. § 3.304(f) (2017). 
As to hearing loss, the VA records indicate the Veterans hearing has been recently tested in October 2015 and February 2017 (only a partial note is of record).  The two test results should be associated with the file.  The October 2011 VA examiner could not form an opinion regarding the etiology of the hearing loss without speculating and indicated the tinnitus was the result of the hearing loss.  Given the additional information, as well as the absence of a medical opinion at this point, another medical opinion should be obtained.  
 
The matters are REMANDED for the following action:
1. Obtain all relevant, outstanding VA medical records from June 2016 to the present.   Furthermore, the full report of audiometric testing, including numerical puretone threshold test results if available, from the October 2015 and February 2017 hearing evaluations should be obtained.  All efforts to obtain these records must be documented in the file.  
2. Ask the Veteran to identify any other relevant, outstanding records, and to submit or authorize VA to obtain these records, to specifically include records from Dr. E.T. if she provided treatment for the Veteran at any point.  All efforts to obtain these records must be documented in the file.  
3. Attempt to verify the Veterans claimed stressor of being present when the ammunition dump in Long Bien was blown up during the Tet Offensive in January 1968 or clearly document in the file why further attempts to verify this stressor cannot be made.    
4. After records development is completed, the claims file should be sent to an appropriate examiner to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss or tinnitus arose during service or is otherwise related to service.  In offering the opinions, the examiner should consider that the entrance and exit audiological examination findings were recorded in ASA standards unless there is reason to find that such was not the case.  
The need for an examination is left to the discretion of the examiner.  
The examiner should explain why any current hearing loss disability is or is not merely a delayed response to the Veterans in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.
5. After the record development is completed, provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
The examiner is asked to determine whether the Veteran has a mental health disability.  If a trauma- or stressor-related disorder, such as PTSD, is diagnosed, the examiner should list all stressful events contributing to that diagnosis.  For any diagnosed disorder other than PTSD (to include trauma- or stressor-related disorders other than PTSD), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is otherwise related to service.
The examiner is asked to specifically review the January 2015 report by Dr. E.T. and to discuss the etiology of the VA diagnoses of depressive disorder and major depressive disorder.  








(CONTINUED ON NEXT PAGE)
6.   After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

